Fourth Court of Appeals
                               San Antonio, Texas
                                    November 2, 2020

                                   No. 04-19-00647-CR

                                  Reynaldo POLENDO,
                                       Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CR-9032
                       Honorable Jefferson Moore, Judge Presiding


                                     ORDER

      State’s motion for extension of time is GRANTED. State’s brief is due November 30,
2020. No further extensions absent extraordinary circumstances.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of November, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court